

117 HRES 320 IH: Recognizing the critical importance of access to reliable, clean drinking water for Native Americans and Alaska Natives and confirming the responsibility of the Federal Government to ensure such water access.
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 320IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Neguse (for himself, Ms. Barragán, Mr. Huffman, and Mrs. Napolitano) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the critical importance of access to reliable, clean drinking water for Native Americans and Alaska Natives and confirming the responsibility of the Federal Government to ensure such water access.Whereas access to reliable, clean drinking water is an essential human need that is critical to the public health, well-being, educational attainment, and economic development of all communities in the United States; Whereas many countries, along with the United Nations, have recognized the urgency of water access by passing laws or resolutions regarding the human right to water, including recognition of these needs among indigenous peoples and establishing aggressive targets for achieving universal access to this basic service; Whereas access to reliable, clean drinking water has long been a significant problem in many Tribal communities and in many Alaska Native Villages, such that nearly half of all Native American households still do not have access to reliable water sources, clean drinking water, and are significantly more likely than White households to lack indoor plumbing; Whereas reliable, clean drinking water may be unavailable to these households for a number of reasons, including because—(1)there is no piped water system connecting to the house; (2)the water available to the household does not meet minimum protective standards; (3)the water infrastructure is deteriorating or insufficient; or (4)Indian Tribes face challenges in supporting the operation and maintenance needs of existing water infrastructure; Whereas Federal programs administered through the Indian Health Service of the Department of Health and Human Services, the Environmental Protection Agency, the Department of Agriculture, and other Federal and State agencies have been unsuccessful in developing the infrastructure necessary to provide reliable, clean drinking water for some Tribal communities; Whereas many Indian Tribes have significant unresolved claims for federally reserved water rights, many of which have been unresolved for decades and which may not be resolved for many years to come, due in part to the complex and significant issues typically involved in water rights adjudication and settlements; Whereas the development of water infrastructure in Tribal communities has frequently been conditioned on the settlement of such Tribal reserved water rights, and has been prevented or delayed by continuing uncertainty over the status of Tribal water rights, by the years-long process of Tribal water rights settlements, or by continued conflict over the quantification of Tribal reserved water rights in State water rights adjudications; Whereas the quantity of water that would be required to supply reliable, clean drinking water to provide for the basic needs of the residents of Tribal communities and in Alaska Native Villages are typically only a small fraction of the total quantity of Tribal reserved water rights; Whereas the Federal trust responsibility of the United States Government to Tribal nations requires the Federal Government to ensure the survival and welfare of Indian Tribes and people, and the failure to provide basic water service cannot be reconciled with this Federal trust responsibility; Whereas the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) affirmed the trust responsibility of the Federal Government to support Tribal self-governance and self-determination, and these goals cannot be fully realized without addressing inequities such as ensuring access to reliable, clean drinking water for every Tribal community; Whereas the ongoing COVID–19 pandemic has had a disproportionate impact on Native Americans due to factors including persistent economic disadvantages in Tribal communities and in Alaska Native Villages, racial inequity, lack of access to adequate health care, and lack of public health infrastructure, including access to running water; and Whereas the COVID–19 pandemic has provided a stark reminder that access to reliable, clean drinking water to support basic hygiene is a matter of life or death for all citizens of the United States: Now, therefore, be it That—(1)it is the sense of the House of Representatives that—(A)access to reliable, clean drinking water in Tribal communities and in Alaska Native Villages is an essential human need, is critical to the health, well-being, and economic development of people living on such communities and in such villages, and is integral to maintaining the public health of the entire United States;(B)settlement or adjudication of Tribal claims of reserved water rights is not and should not be a prerequisite to the provision of this basic human service to households located in Tribal communities and in Alaska Native Villages, nor should the provision of such basic human services be used to leverage the resolution of Tribal reserved water rights and claims; and(C)the provision of reliable, clean drinking water to support the domestic requirements of Tribal members and Tribal communities is an essential component of the Federal trust responsibility to Indian Tribes; and(2)the House of Representatives—(A)calls upon the Federal Executive Branch to work in collaboration with Tribal governments and with any relevant State and local jurisdictions to expedite the planning, design, development, and operation of the infrastructure necessary to provide reliable, clean drinking water in Tribal communities and in Alaska Native Villages, and to inform Congress of further authorizations and expenditures that may be necessary to meet this objective;(B)calls upon the Federal Executive Branch to employ a whole of government approach to ensure the provision of reliable, clean drinking water to households in Tribal communities and in Alaska Native Villages and to create an interagency task force consisting of high-level representatives from departments and agencies with authority to provide water infrastructure that will work to remove barriers, optimize funding, and make immediate and tangible progress on meeting this objective and report annually to Congress on such progress; and(C)calls upon the Federal Executive Branch, State governments, and affected water agencies to affirmatively support de-coupling the planning, design, development, and operation of such infrastructure from the settlement or adjudication of Tribal reserved water rights, and to support the development of that infrastructure necessary to provide reliable, clean drinking water in Tribal communities independent of such settlements or adjudications.